Title: Joel Yancey to Thomas Jefferson, 12 April [1820]
From: Yancey, Joel
To: Jefferson, Thomas


					
						Dr Sir
						
							Poplar Forest
							12th April
						
					
					Your Tobo is in Lynchburg and will be sent to Richmond to day or to morrow, It will be directed to care of Mr Gibson as usual, the Stemd Hhd, and one of leaf not quite full, both inferior, had better be sold in Lynchburg, on that youll determine  when you come up, Mr Gibson will receive 7 hhds, which I think will contain about 10,000lb good Tobo, such as would command yesterday in Lynchburg 8½ Dollars, indeed  Mr Coffee brought me a Sample, of which, he saw sold at Auction for Cash @ 8½ dollars, which is certainly inferior to 6 Hhds of yours.   I hope to see here in few days   I am with great respect
					
						 Yr mo obt
						
							Joel Yancey
						
					
				